Citation Nr: 0624617	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a nervous 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
NTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 and from May 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1999 and September 2003 rating 
decisions of a Department of Veteran's Affairs (VA) Regional 
Office (RO) that denied the veteran's claims for service 
connection for bilateral hearing loss, tinnitus, a nervous 
condition, and PTSD.  

The issues of entitlement to service connection for a nervous 
condition and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The veteran's bilateral hearing loss disability is 
related to his active service.

2.  The veteran does not have a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  "Satisfactory evidence" is credible 
evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

A.  Hearing Loss

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma in service, specifically as 
a result of combat infantry service.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service, no hearing abnormalities 
were noted.

The veteran's military occupational specialties are listed as 
rifleman and infantryman.  His service personnel records 
indicate that he was attached to infantry units in Europe and 
Korea during World War II and the Korean War.  His combat 
record shows that he participated in the "Rome-Arno," 
"Rhinelander," and "Central Europe" battles or campaigns.  
His service awards and decorations include the combat 
infantryman badge and the Purple Heart, which was awarded for 
a February 1945 wound to the ankle, sustained at the hands of 
an enemy-launched grenade.  Based upon the above, the Board 
finds that the veteran had combat service and may therefore 
be presumed to have been exposed to acoustic trauma. 

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The first and only post-service medical evidence showing 
treatment for hearing loss is dated in February 1996.  
Private audiological examination at that time revealed 
bilateral sensorineural hearing loss that meets VA's 
standards for consideration as a disability.  A note 
associated with the treatment record indicates that the 
veteran's previous annual examination was held in August 
1995.

While some portion of the veteran's hearing loss may be 
attributable to aging or other causes, there is no evidence 
that suggests that the hearing loss is not the result, at 
least in part, of noise exposure during the veteran's 
service.  The veteran has indicated that following service he 
worked as a storage clerk in a hospital and there is no 
evidence that he was exposed to any loud noise conditions 
following his separation from service.

As there is no evidence to the contrary, and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's bilateral hearing loss is related to service and 
service connection is warranted.

B.  Tinnitus

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the veteran's claims that he has 
tinnitus related to his service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The veteran's service medical records and post-service VA and 
private medical records dated through January 2004 reflect no 
diagnosis of tinnitus.  Post service treatment records 
demonstrate hearing loss, but reveal no complaints of, 
treatment for, or diagnosis of tinnitus.  

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and service connection for tinnitus must 
be denied.




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In July 2003, the RO provided Pelegrini compliant notice to 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with a March 2004 re- adjudication of the claims 
by the RO subsequent to receipt of the required notice.  

The RO has not provided the requisite notification regarding 
disability ratings or effective dates of any award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect 
to the denial of claim for service connection for tinnitus, 
the notification requirement is moot.  With respect to the 
award of service connection for bilateral hearing loss, the 
RO can provide the requisite notification prior to 
determining the amount of, and effective date for, the award.

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  The 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law and adjudication of the appeal 
at this point will not prejudice the veteran.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a nervous condition 
and for PTSD.

VA has not satisfied its duty to assist the veteran with 
regard to his claim for service connection for PTSD.  
Specifically, the RO at no time notified the veteran as to 
what was needed to establish service connection for PTSD, and 
what evidence VA was responsible for obtaining.  On remand, 
the RO should send the veteran a letter that tells him what 
the evidence must show in order to establish service 
connection for PTSD as this was not done in any letter sent 
during the course of the appeal.  Although the January 2000 
statement of the case provided him with notice of 38 C.F.R. 
§ 3.159 (2005), it did not explain what evidence VA would 
provide and what evidence the veteran must provide in order 
to substantiate the claim for service connection.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f).

Service records show that the veteran was awarded a purple 
heart for wounds received in action.  A review of the claims 
folder reflects that service connection has been established 
for residuals of a grenade injury to the left ankle.

Post-service medical records show treatment for various 
psychiatric disorders, predominantly including schizophrenia, 
major depressive disorder, anxiety, delusional disorder, and, 
most recently, dementia.  Records dated from October 1972 to 
January 2004 show frequent complaints of flashbacks, reliving 
combat experiences, nightmares, auditory and visual 
hallucinations, and irritability.  March 1998 and May 1999 VA 
psychiatric treatment records indicated assessments of 
generalized anxiety disorder, rule out PTSD.  

While the RO did not send the veteran a stressor verification 
letter, the veteran appears to be claiming entitlement to 
service connection for PTSD based primarily upon incidents in 
which he killed two enemy soldiers with a bayonet and in 
which he was wounded in combat with the enemy.  The veteran's 
service medical records reflect the combat-related injury to 
his left ankle and subsequent 18 days of hospitalization. The 
veteran received a Purple Heart citation for this wound.  The 
veteran's service medical records also contain a February 
1952 notation that he had experienced a "nervous 
breakdown."  There are no treatment records, however, 
associated with this nervous breakdown.

The veteran's service medical records establish that the 
veteran sustained a wound to his ankle due to combat with the 
enemy.  One of his claimed stressors is related to that 
incident.  The Board therefore finds that the veteran in this 
case is a combat veteran and his lay testimony is sufficient 
to establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Given 
that the veteran's stressors in this case have been 
established, it is the Board's judgment that the veteran 
should undergo a VA psychiatric examination to diagnose or 
rule out PTSD under the standards of DSM-IV.

An examination and etiological opinion are in order with 
respect to the veteran's claim for service connection for a 
nervous condition.  The veteran has a lengthy post-service 
history of psychiatric treatment.  The etiology of his 
current psychiatric disorders, however, is not clear.  The 
Board finds that because the veteran's service medical 
records contain a February 1952 reference to his having 
experienced a "nervous breakdown," and the veteran is 
currently receiving periodic VA psychiatric treatment, an 
examination and etiological opinion are necessary in order to 
fairly decide the merits of his claim for service connection 
for a nervous condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide to the veteran proper 
notification action with respect to the 
claim for service connection for PTSD.  
The notice must be specific to the 
claim on appeal.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to this claim that he has in 
his possession. Any notice given, or 
action taken thereafter, must comply 
with current, controlling legal 
guidance.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran has 
an acquired psychiatric disorder, to 
include PTSD, that was first manifested 
in service and/or is related to 
event(s) in service.  The RO should 
provide the examiner with the claims 
folder and a copy of this Remand in 
conjunction with the examination.  The 
examiner should provide findings and 
render an opinion with respect to the 
following: 
	
      a) If the examining physician 
finds that the veteran meets the 
criteria for a PTSD diagnosis, the 
specific stressors that support the 
PTSD diagnosis should be identified; 
and 
	
      b) If the examining physician 
finds that the veteran has any 
psychiatric disorders other than PTSD, 
an opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed psychiatric 
disorder first manifested in service 
and/or is related to event(s) in 
service should be provided.  The 
February 1952 notation in the veteran's 
service medical records of his nervous 
breakdown must be specifically 
considered and addressed in the 
opinion.

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for PTSD and for a nervous 
condition.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


